Citation Nr: 1143034	
Decision Date: 11/23/11    Archive Date: 12/06/11	

DOCKET NO.  09-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for lung cancer.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to a total rating based on unemployability due to the severity of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in New York, New York, that denied entitlement to the benefits sought.  

For reasons which will be disclosed below, the case is REMANED to the RO for further development.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the matters at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record reveals there are conflicting statements from various health care professionals as to the etiology of the claimed disabilities.  The record reveals that the Veteran was seen on at least one occasion in service for complaints with regard to his psychiatric status, rhinitis, and the back.  The separation examination is not of record.  

With regard to the Veteran's psychiatric status, he was accorded a psychiatric examination by VA in April 2007.  However, for some reason, the examination was focused on depression and did not address PTSD.  One of the Veteran's attending physicians, R. K. M., stated in May 2006 that the Veteran had disabilities that include PTSD.  Without elaboration, the examiner opined that more likely than not the PTSD stemmed from the Veteran's military service.  This examiner's records are not on file.

With regard for the claims for hearing loss and tinnitus, there are also conflicting opinions as to the etiology of each.  The Veteran's accredited representative has recently submitted statements from two separate physicians pertaining to the Veteran's claims for tinnitus and hearing loss, as well as that for rhinitis.  The representative did not waive initial consideration of the statements by the RO and the issuance of a supplemental statement of the case with regard to these communications is therefore in order.  Also, the Board believes an attempt to reconcile the conflicting diagnoses would be helpful by way of a comprehensive ear, nose, and throat examination.  

With regard to the claim for lung cancer, the Veteran was accorded an examination by VA in August 2007.  At that time, the examiner stated that she could not render a medical opinion with regard to the Veteran's claim of exposure to calcium oxide or other chemicals or insecticides while in service that could lead them to the Veteran's lung cancer "without resort to mere speculation."  Unfortunately, a bald statement that it would be too speculative for an examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity.  See Jones v. Shinseki, 23 Vet. App. 281 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones, supra.  

The Board also notes that the record reflects mention of the Veteran receiving treatment in 1985 for status post lobectomy.  The records with regard to that treatment are not in the claims file.  The Board believes an attempt should be made to locate them and associate them with the claims file.  

With regard to the back, the record also contains conflicting information.  Two chiropractors stated in April 2006 that the Veteran had herniated lumbar discs and lumbar radicular syndrome that "has been ongoing and reexaccerbated through the years."  They did not provide more specific information.  The VA physician who accorded the Veteran a spinal examination in August 2007 opined that any current spinal disorder was not caused by or a result of the one episode of low back pain during active service, but was rather age related.  The Board believes that another examination that takes into account all the evidence of record, including that for and against the claim with regard to a back disability, is in order.  

The issue of a total rating based on unemployability is inextricably intertwined with the above issues and is therefore deferred as well.  Appellant disagreed with the denial of that benefit, so it is on appeal, although not covered in the statement of the case.

In view of the foregoing, the case is REMANDED for the following actions:  

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities at issue since his active service.  After he has signed the appropriate releases, records should be obtained and associated with the claims file.  More specifically, appropriate efforts should be taken to obtain copies of treatment records regarding a lobectomy the Veteran had in 1985.  Additionally, Dr. Ralph K. Meso, Jr., Abraham I. Sinnreich, M.D., Dr. Joseph Fricano, a chiropractor, Neil N. Nepola, M.D., and Peter J. Miceli, M.D., should all be contacted and asked to provide information as to exactly when each of them began seeing the Veteran and whether they can provide copies of clinical records regarding treatment of the Veteran for the disabilities at issue.  To the extent records are not available, that should be certified and documentation of the attempts made should be contained in the claims folder.

2.  Thereafter, the Veteran should be scheduled for an examination by an examiner knowledgeable in psychiatry for the purpose of determining whether he has an acquired psychiatric disorder, to include PTSD and/or depression, and if so, whether it is related to his military service.  The claims file must be made available to the examiner for review.  The complete rationale for any appellate opinion expressed should be provided.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likely than greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  The examiner's opinion should include a statement as to whether any acquired psychiatric disorder arose in or as a result of service.  If the conclusion cannot be reached without resort to speculation, the examiner should so indicate in the examination report and provide specific reasons why.  

3.  The Veteran should also be afforded an examination by an examiner knowledgeable in ear, nose, and throat disorders.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must indicate in the examination report that the claims file has been reviewed.  All appropriate studies and tests should be accomplished, with all the findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The examiner should specifically state whether the Veteran has hearing loss, tinnitus, and/or rhinitis, that is at least as likely as not causally or etiologically related to his active service, or whether such a causal or etiological relationship is unlikely (that is, less than a 50 percent probability), with a rationale for any such conclusion set out in the report.  

4.  The Veteran should also be accorded an examination by an examiner knowledgeable in orthopedics for the purpose of determining the nature and etiology of any back disability.  The claims folder should be available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should specifically state whether any current back disability is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely, with a rationale for any such opinion settled in the report.  If an opinion cannot be formed without resort to mere speculation, the examiner should so state and should provide reasons as to why such a conclusion is so outside the norm that such an opinion is not possible.  

5.  The Veteran should also be accorded an examination by an examiner knowledgeable in respiratory disorders for the purpose of determining the nature and etiology of his lung cancer.  The claims folder should be made available for the examiner's review.  All indicated studies should be performed.  After examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current lung cancer is attributable to his active service or to various exposures therein.  If an opinion cannot be provided without resort to speculation, the examiner should so state and should provide reasoning as to why such a conclusion is so outside the norm that such an opinion is not possible.  

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and be afforded the appropriate a reasonable time for him in which to respond.  Then, the case should be returned to the Board, if otherwise in order, for further appellate review.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination or by providing more speculative information with regard to the claimed disabilities may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



